DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined and are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021, 12/14/2021, 02/22/2022, and 06/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 5, 6, 14, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/125,245. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The Examiner has reviewed the claims from the Instant Application and compared them in detail with the claims from application 16/125,245. The claims filed by the Applicant in the Instant Application are a broadened version of the claims from application 16/125,245. Hence it would have been obvious to one of ordinary skill in the art to utilize the teachings from the claims and/or limitations of application 16/125,245 to arrive at the broadened versions of the claims in the instant application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 11-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benantar et al. (US PGPub 2013/0346543) in view of Lagos et al. (USPGPub 2017/0288940).

	As per claim 1, Benantar teaches a method comprising: obtaining, by a management device configured to manage operation of a plurality of potential resources, a policy that includes high-level configuration data defining a service to be deployed within a network (Benantar, see paragraph [0022], Service selector program 80 operates to select a cloud service provider (remote application service) from a plurality of cloud service providers each comprising a node that contains a requested electronic resource) the high-level configuration data including resource selector criteria that identifies one or more criteria for selecting a resource to support the service from the plurality of potential resources and 
obtaining state data identifying a status of each of the plurality of potential resources (Benantar, see paragraph [0025], selector program 80 will determine, based on the service metric (discussed in reference to FIG. 3), which node containing the requested electronic resource meets selection criteria set by the user who requested the electronic resource) 
determining, by the management device and based on application of the resource selector criteria to the state data, the resource to support the service from the plurality of potential resources (Benantar, see paragraph [0041], service selector program 80 determines which node meets the selection criteria set by the user who requested the electronic resource (step 390). In one embodiment, the selection criteria are set by the user during the initial registration and upload processes described above. One example of a selection criterion is to select the cloud service provider (remote application service) associated with the node that has the fastest ping utility response time) and
 configuring, by the management device and when provisioning the service in the network, the determined resource based on the high-level configuration data (Benantar, see paragraph [0042], Service selector program 80 selects the cloud service provider (remote application service) associated with the node that meets the selection criteria set by the user. In one embodiment, selecting the cloud service provider (remote application service) associated with the node that meets the selection criteria entails service selector program 80 sending the request for the electronic resource to server program of the node that meets the selection criteria (step 395)… Also see paragraph [0043], …on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service. This cloud model may include at least five characteristics, at least three service models, and at least four deployment models).
Benantar doesn’t explicitly teach defining using an extensible set of commands the resource selector criteria.
In analogous art Lagos teaches defining using an extensible set of commands the resource selector criteria (Lagos, see paragraph [0097], for example, the dependency graph shows that a source resource selected from XML parser 1 and XML parser 2 is required, but since they are joined by a disjunctive dependency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Lagos and apply them on the teaching of Benantar because a change to one of the plurality of resources is propagated to at least one other of the plurality of resources. (Lagos, see paragraph [0001], [0006]).

As per claim 2, Benantar-Lagos teaches the method of claim 1, wherein the high-level configuration data includes a declarative intent specifying the network service and includes the resource selector criteria (Benantar, see paragraph [0041], service selector program 80 determines which node meets the selection criteria set by the user who requested the electronic resource (step 390). In one embodiment, the selection criteria are set by the user during the initial registration and upload processes described above. One example of a selection criterion is to select the cloud service provider (remote application service) associated with the node that has the fastest ping utility response time).

As per claim 3, Benantar-Lagos teaches the method of claim 1, wherein determining the resource comprises automatically determining, without manual intervention and based on application of the resource selector criteria to the state data, the resource from the plurality of potential resources (Benantar, see paragraph [0045], On-demand self-service: a cloud consumer can unilaterally provision computing capabilities, such as server time and network storage, as needed, automatically without requiring human interaction with the service's provider).

As per claim 7, Benantar-Lagos teaches the method of claim 1, further comprising determining, based on a device schema, the plurality of potential resources (Benantar, see paragraph [0022], [0023]).

As per claim 8, Benantar-Lagos teaches the method of claim 1, wherein determining the resources comprises: determining, based on an application of the resource selector criteria to the state data, one or more of a decision variable, an objective, and a constraint; applying the one or more of the decision variable, the objective, and the constraint to the plurality of potential resources to determine the resource to support the service (Benantar, see paragraph [0041], [0042], service selector program 80 receives service metrics from each node in the plurality of nodes (computing nodes 40A and 40B). In response to receiving service metrics from each node in the plurality of nodes (computing nodes 40A and 40B), service selector program 80 determines which node meets the selection criteria set by the user who requested the electronic resource (step 390). In one embodiment, the selection criteria are set by the user during the initial registration and upload processes described above. One example of a selection criterion is to select the cloud service provider (remote application service) associated with the node that has the fastest ping utility response time).

As pe claim 9, Benantar-Lagos teaches the method of claim 1, wherein the selected resources comprises a network device, an interface, a port, or a unit of a port. (Benantar, see paragraph [0019], Resource storage 70A and 70B are repositories that may be written and read by server programs 50A and 50B, respectively. Data managed by server programs 50A and 50B is stored on resource storage 70A and 70B, respectively. In one embodiment, resource storage 70A and 70B are network storage in a cloud computing environment, as described in reference to FIG. 6. In other embodiments, resource storage 70A and 70B can be any repository that can be written and read by server programs 50A and 50B, respectively, and are accessible to service selector program 80. For example, resource storage 70A and 70B may be a database such as an Oracle.RTM. database or an IBM.RTM. DB2.RTM. database).

As per claim 11, 
		[Rejection rational for claim 1 is applicable]. 

As per claim 12, Benantar-Lagos teaches the device of claim 11, wherein the high-level configuration data includes a declarative intent specifying the network service and includes the resource selector criteria (Benantar, see paragraph [0041], service selector program 80 determines which node meets the selection criteria set by the user who requested the electronic resource (step 390). In one embodiment, the selection criteria are set by the user during the initial registration and upload processes described above. One example of a selection criterion is to select the cloud service provider (remote application service) associated with the node that has the fastest ping utility response time).

As per claim 13, Benantar-Lagos teaches the device of claim 11, wherein the one or more processors are configured to automatically determine, without manual intervention and based on application of the resource selector criteria to the state data, the resource from the plurality of potential resources (Benantar, see paragraph [0045], On-demand self-service: a cloud consumer can unilaterally provision computing capabilities, such as server time and network storage, as needed, automatically without requiring human interaction with the service's provider).

As per claim 17, Benantar-Lagos teaches the device of claim 11, wherein the one or more processors are further configured to determining load characteristics for each of the plurality of potential resources, wherein the one or more processors are configured to determine, based on the load characteristics and application of the resource selector criteria to the state data, the resource to support the service from the plurality of potential resources. (Benantar, see paragraph [0041], [0042], service selector program 80 receives service metrics from each node in the plurality of nodes (computing nodes 40A and 40B). In response to receiving service metrics from each node in the plurality of nodes (computing nodes 40A and 40B), service selector program 80 determines which node meets the selection criteria set by the user who requested the electronic resource (step 390). In one embodiment, the selection criteria are set by the user during the initial registration and upload processes described above. One example of a selection criterion is to select the cloud service provider (remote application service) associated with the node that has the fastest ping utility response time).

As per claim 18, Benantar-Lagos teaches the device of claim 11, further comprising maintaining a commit log data structure by which to identify that the resource of the plurality of potential resources has been allocated to support the service. (Benantar, see paragraph [0041], [0042], service selector program 80 receives service metrics from each node in the plurality of nodes (computing nodes 40A and 40B). In response to receiving service metrics from each node in the plurality of nodes (computing nodes 40A and 40B), service selector program 80 determines which node meets the selection criteria set by the user who requested the electronic resource (step 390). In one embodiment, the selection criteria are set by the user during the initial registration and upload processes described above. One example of a selection criterion is to select the cloud service provider (remote application service) associated with the node that has the fastest ping utility response time).

As per claim 19, Benantar-Lagos teaches the device of claim 18, wherein the commit log data structure indicates that the plurality of potential resources are available for allocation in support of the service, and wherein determining the resource comprises determining, based on the commit log data and application of the resource selector criteria to the state data, the resource to support the service from the plurality of potential resources (Benantar, see paragraph [0041], [0042], service selector program 80 receives service metrics from each node in the plurality of nodes (computing nodes 40A and 40B). In response to receiving service metrics from each node in the plurality of nodes (computing nodes 40A and 40B), service selector program 80 determines which node meets the selection criteria set by the user who requested the electronic resource (step 390). In one embodiment, the selection criteria are set by the user during the initial registration and upload processes described above. One example of a selection criterion is to select the cloud service provider (remote application service) associated with the node that has the fastest ping utility response time).

As per claim 20,
		[Rejection rational for claim 1 is applicable]. 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Benantar et al. (US PGPub 2013/0346543) in view of Lagos et al. (USPGPub 2017/0288940) and further in view of Wen et al. (U.S. PGPub 2015/0066977).

As per claim 4, Benantar-Lagos doesn’t explicitly teach the method of claim 1, further comprising: translating, by the management device, the high-level configuration data to low-level configuration data specific to the determined resource; and wherein the configuring comprises configuring the determined resource using the low- level configuration data specific to the determined resource.
In analogous art Wen teaches the method of claim 1, further comprising: translating, by the management device, the high-level configuration data to low-level configuration data specific to the determined resource; and wherein the configuring comprises configuring the determined resource using the low- level configuration data specific to the determined resource (Wen, see paragraph [0084], [0092] the resource document library ID and the document ID(s) may be transferred as parameters to a data dispatching class. And the data dispatching class may translate the transferred resource document library ID to obtain a corresponding document type, and obtain a field needed to be read according to the correspondence between a field and an operation configured in the attribute field application. And then it may combine an SQL statement such as "SELECT field name FROM library ID WHERE SYS_DOCUMENTID=document ID" with these fields, such as the resource document library ID and the document ID(s), so as to read data from the library, and the read data may be packaged into a JAVA object. In this way the resource application template generated in step 104 may read data from the object directly, which realizes various applications, such as the indexing of the working platform).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of We and apply them on the teaching of Benantar-Lagos as doing so would significantly improve the flexibility and reusability of resource management. (Wen, see paragraph [0093]).

As per claim 10,
		[Rejection rational for claim 4 is applicable].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449